UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1710


LYNN ELLEN MENDES,

                Plaintiff - Appellant,

          v.

CHARLES BROWN; CHARLOTTE MECKLENBURG PUBLIC LIBRARY,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (3:10-cv-00397-RLV-DCK)


Submitted:   February 9, 2012             Decided:   February 13, 2012


Before WILKINSON, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynn Ellen Mendes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lynn Ellen Mendes appeals the district court’s orders

dismissing her 42 U.S.C. § 1983 (2006) complaint as frivolous

under     28    U.S.C.        §     1915(e)(2)(B)       (2006),     and     denying

reconsideration.         We       have   reviewed   the   record    and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.             Mendes v. Brown, No. 3:10-cv-00397-RLV-

DCK (W.D.N.C. Nov. 19, 2010; Aug. 29, 2011).                     We dispense with

oral    argument   because         the    facts   and   legal    contentions      are

adequately     presented      in    the    materials    before    the     court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2